Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-9, 12, 13 and 15-22 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: a precharge circuit, comprising: a second circuit, comprising: at least one second-circuit p-channel field effect transistor; at least one second-circuit n-channel field effect transistor; a third power supply terminal configured to receive a third supply voltage with an upper supply potential; and a fourth power supply terminal  configured to receive a fourth supply voltage with a lower supply potential; wherein the at least one second-circuit p-channel field effect transistor and the at least one second-circuit n-channel field effect transistor are connected such that the at least one second-circuit n-channel field effect transistor, if supplied with the upper supply potential at its gate, supplies the lower supply potential to the gate of the at least one second-circuit p-channel field effect transistor; and 3the at least one second-circuit p-channel field effect transistor, if supplied with the lower supply potential at its gate, supplies the upper supply potential to the gate of the at least one second-circuit n-channel field effect transistor; and a feedback circuit, comprising: an input that is electrically conductively connected to an output of the second circuit; and an output that 
Re Claims 2-9, 12, 13 and 15-22, they are allowable because of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892